Determination of the Appellate Term in this action for property loss and personal injuries due to fire, dated April 25, 1968, affirming judgment of the Civil Court, entered on July 26, 1967, in the sum of $4,356, reversed on the law and facts and a new trial ordered, with costs to abide the event. Implicit in the verdict is the finding that the smoking by appellant’s employees in the English Room caused the fire. On the issue of proximate cause between the alleged smoking and the fire, the verdict is against the weight of the evidence. On the argument of the appeal, plaintiff-respondent withdrew claimed items of property damage concerning a bolero mink jacket and an evening gown. The new trial directed is limited as far as items of damage are concerned to the claimed loss of the diamond earring and the alleged personal injuries. Concur ■—■ Stevens, P. J., Capozzoli, McGivern, Markewich and McNally, JJ.